Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 2/1/2021, in addition to Applicant’s remarks (see pages 13-22) and further search.  Claims 26-50 are allowed.

The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 26, 29, 30, 35, 36, 40, 43, 47, 48, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 26, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining how many pixels of the first image patch belong to a first tissue that has been positively stained by the diagnostic antibody, wherein the determining is performed by processing each pixel of the first image patch using a convolutional neural network to recognize whether the processed pixel belongs to the first tissue based on other pixels in the first image patch; processing additional image patches that have been cropped from the digital image to determine how many pixels of each additional image patch belong to the first tissue, 
	Per claim 29, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining how many pixels of the first image patch belong to a first tissue that has been positively stained by the diagnostic antibody, wherein the determining is performed by processing the first image patch using a convolutional neural network, wherein the convolutional neural network is trained using generative adversarial learning, and wherein the convolutional neural network is trained using a generative adversarial network that transforms image patches generated on a stain domain A into fake patches of a stain domain B, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 30, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining how many pixels of the first image patch belong to a first tissue that has been positively stained by the diagnostic antibody, wherein the determining is performed by processing the first image patch using a convolutional neural network, wherein the convolutional neural network is trained using generative adversarial learning, and wherein the convolutional neural network is trained using a generative adversarial network that is trained to transform image patches generated on a stain domain A into fake patches of a stain domain B and then to perform segmentation on the stain domain B, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

	Per claim 36, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining how many pixels of the first image patch belong to a first tissue that has been positively stained by the diagnostic antibody, wherein the determining is performed by processing the first image patch using a convolutional neural network, and wherein the determining how many pixels of the first image patch belong to the first tissue also involves determining how many pixels of the first image patch belong to a second tissue that has been negatively stained by the diagnostic antibody and to a third tissue that is neither the first tissue nor the second tissue, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 40, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations performing image processing on the image patch using a generative adversarial network to train a 
	Per claim 43, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations performing image processing on the image patch using a generative adversarial network to train a convolutional neural network to determine how many pixels of the image patch belong to (a) a first tissue that has been positively stained by the diagnostic antibody, (b) a second tissue that has been negatively stained by the diagnostic antibody, or (c) a third tissue that is neither the first tissue nor the second tissue, wherein the convolutional neural network is trained using a cycle of two generative adversarial networks that jointly perform domain adaptation and segmentation, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 47, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations code for processing the image patch using a convolutional neural network to determine whether each pixel of the image patch belongs to (a) a tissue positively stained by the diagnostic antibody, (b) a tissue negatively stained by the diagnostic antibody, or (c) other tissue, wherein the 
	Per claim 48, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations code for processing the image patch using a convolutional neural network to determine whether each pixel of the image patch belongs to (a) a tissue positively stained by the diagnostic antibody, (b) a tissue negatively stained by the diagnostic antibody, or (c) other tissue, wherein the convolutional neural network is trained using a cycle of two generative adversarial networks that jointly perform domain adaptation and segmentation; code for processing multiple image patches cropped from the image so as to compute a score for the histopathological diagnosis based on a total number of pixels determined to belong to the tissue that is positively stained by the diagnostic antibody, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

Claims 27, 28, 31-34, 37-39, 41-46, 49, 50 are allowable based on their dependency on claims 26, 29, 30, 40, 47 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHUONG A NGO/Primary Examiner, Art Unit 2645